716 N.W.2d 558 (2006)
474 Mich. 1135
Sue H. APSEY and Robert Apsey, Jr., Plaintiffs-Appellees-Cross Appellants,
v.
MEMORIAL HOSPITAL, d/b/a Memorial Healthcare Center, Defendant, and
Russell H. Tobe, D.O., James H. Deering, D.O., and James H. Deering, D.O., P.C., d/b/a Shiawassee Radiology Consultants, P.C., Defendants-Appellants-Cross Appellees.
Docket Nos. 129134. COA No. 251110.
Supreme Court of Michigan.
May 5, 2006.
On order of the Court, the application for leave to appeal the June 9, 2005 judgment of the Court of Appeals, the application for leave to appeal as cross-appellant, and the motions for leave to file briefs amicus curiae are considered. The motions to file briefs amicus curiae are GRANTED. We direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(G)(1). The parties may file supplemental briefs within 28 days of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.